Title: Abigail Adams Smith to John Adams, 7 May 1792
From: Smith, Abigail Adams
To: Adams, John


My Dear Pappa—
Dover May 7th 1792
the Letter which I had the pleasure to receive from you before I left New York I had not time to answer, I have now the pleasure to inform you of our safety after a Short but boisterous passage of 29 days and only 12 days from the Banks of Newfoundland to soundings in the English Channell, we were all very sick during the voyage but are now pretty well recovered and I hope to be able to proceed to London in a few days, I shall be very anxious untill I receive Letters from you and my good Mother I hope to hear that you are both recovering your health and that the ensueing season with air and exercise will establish to you both that invalueable Blessing—

you will I suppose ere this reaches you, have heard that the French have declared War against the Austrians that there has been an engagement at Tournay and that the French have been defeated with the loss of Six hundred Men—. the report is that the French army was at Breakfast in a Wood at Tournay and that the Austrians were concealed in this Wood fell upon the French and Cut them to peices. that General Dillon retreated with what Troops remained to Lyle where the People having an idea that he had intentionally sacrifised the Troops, hung him and quartered him— there are great Numbers of the French coming over daily, from Calais— many of them remain in this Country but more of them go from hence to Astend which being a free Port they perhaps feel themselvs secure—
Mr Paine has been writing a second part of the rights of Man— and his Book has been stiled in the House of Commons an Infamous Libell upon the Constitution I will indeavour to send you the debates and the reviews of his Book the latter are rather civil to him—but perhaps the article was written by himself or his friends, you will see by the papers that there is a party in the House aiming at a parliamentary reform which in the sequel will I fear produce confusion if not civil War— Mr Grey has made known to the House that early in the next seshions he shall bring forward a motion for a reform he is supported by Mr Fox Mr Smith and others in the House and by Mr Hollis Dr Kippis and a Number of others out of it—who have signed an association and hold meetings for the purpose—
Mr G—— Morris was here on his way to Paris the last week— he has been some time in London—and does not appear to be so much gratified with his appointment as his friends I beleive expected. I did not see him myself— he told Colln Smith that he was very glad they had not appointed him to this Court for he did not know a person they could have named who would have been so obnoxious as himself, he did not know how he should be received by the French Court for he had told them very candidly that they were going very fast to destruction—and now he should be obliged to hold his Tongue
he says there is a party who are exerting themselvs to get rid of the Marquis La Fayette and he expects that they will succeed
Colln Smiths business obliged him to go to London for a few days and as my situation would not permit me to take the journey so soon. he left me on Saturday I expect him in a few days when I hope to be able to proceed, my Chrildren desire to be pemembered to you with affection I hope to hear frequently from you it will ever confer pleasure upon your affectionate Child
A Smith—
